Title: To James Madison from Albert Gallatin, 17 August 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


17 August 1801, Treasury Department. Encloses letter [not found] from Griffith Evans, secretary to commissioners under article 6 of the Jay treaty, requesting an advance of $850. Has checked Evans’s accounts and finds they were settled in June 1799, since which time Evans has received $9,500 without stating how money was applied. Refuses further advances without JM’s requisition. Recommends that Evans send accounts and vouchers to justify further advances if JM approves continued payment.
 

   RC and enclosures (DNA: RG 59, ML). RC 2 pp.; in a clerk’s hand, signed by Gallatin. Enclosures are a statement of funds paid Evans from July 1799 to April 1801 (1 p.) and a copy of Gallatin’s 17 Aug. response to Evans (1 p.). RC and enclosures reproduced in Papers of Gallatin (microfilm ed.), reel 5.

